Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 19 and claim 10, line 19, change “holing” to --  holding --.  
In claim 4, line 3, “said supporting member” is unclear since both a first and a second supporting member has been recited beforehand. It is believe that --  second  -- should be inserted before “supporting”.
	In claim 4, lines 4-5, the applicant recites a first, second and third stay member but on line 7 only mentions the first and second stay member which is unclear. In other words, on lines 4-5, a first, second or third stay is the “one of” but on line 7, “the other one of” implies there were only two to choose from to begin with. See also claim 5, lines 8-12.
In claim 4, lines 7-9, it is unclear what exactly applicant is claiming. As seen in Fig.s 2-3 of applicant’s specification and par. 47-50 of applicant specification, the sideboards 115d, 115e have holding members 1151 to hold the supporting members. However, it is unclear what applicant is claiming with regard to the “other one” of the stay members is “at one end of said holding portions”.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-5,8,10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogasawara (U.S. 2018/0164724).
	Regarding claims 1 and 10, Ogasawara teach and image forming apparatus 1 including a fixing device 100 for fixing toner images to sheets (Fig.1), the fixing device including a first rotatable member 110 and  a heating member 120 for heating the first rotatable member, a second rotatable member 130 which contacts the first rotatable member to form a fixing nip in which the sheets are conveyed (see par. 22), a first supporting member  (no reference numeral but clearly seen in Fig.6) for supporting the first rotatable member along it’s width which includes both end portions,  a second support member 131/132 for rotatably supporting the second rotatable member 130 at both end portions (par.59), a pressing unit 250,260 which presses the heating member 120 toward the pressing roller (which would include the first rotatable member, see par. 64,72), a pair of side boards 210,220  (see Fig.2) which hold the second support member via holding members H1, H2 (Fig.5), and which also has a slot  formed by guides 226,227 in the vertical direction to movable hold the heating member (and thus the first rotatable member) to move toward and away from the second rotatable member (see par.65-66). As seen in Figs.2, 6 and 7, a first stay (reinforcing) member 240 is provided upstream of the center of the nip with respect to both the pressing direction of the spring 260 and conveyance direction of the sheet (frontward to rearward), a second stay member 270 is provided upstream of the nip center with respect to the pressing direction and downstream of the nip center with respect to the conveyance direction, and a third stay member 350 provided downstream of the nip center with respect to the pressing direction and downstream of the nip center with respect to the conveyance direction. 
	Regarding claim 2, the third stay member is downstream of the nip center with respect to the conveyance direction. 
	Regarding claim 3, at least the first stay member 240 is bent as seen in Fig.2,6 or 7. 
	Regarding claim 4, the sideboards 210,220 include the holding members for holding the first and second rotatable members; the stay members are fixed to the sideboards and thus overlap in the widthwise direction (leftward to rightward) the sideboards and the holding members. 
	Regarding claim 5, the pressing unit includes a swing member 250 and an urging member 260 to urge the swing member against the heater unit 120; the swing member is supported by the side boards at pivots 251A, 251B (see Fig.6, par. 67,75).
	Regarding claim 8, an arbitrary line can be drawn so that the first, second, and third stay are not on the line (e.g. a line between the first stay 240 and second stay 270 in the widthwise direction as seen in Fig.7). 

4.	Claims 6-7,9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding claims 6-7, a cover covering the second rotatable member , an engaging member projecting from the cover toward the second rotatable member and engaging with the third stay, a contacting portion contacting the pair of side boards which determines the position where the engaging portion engages the third stay and a restricting portion restricting movement of the engaging member as recited in claim 6 is not anticipated or rendered obvious by the prior art of record. 
	Regarding claim 9, the first, second and third stay not being downstream of the pressing member with respect to the pressing direction is not anticipated or rendered obvious by the prior art of record.

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Handa et al., Takematsu et al., Muramatsu et al., Onishi et al., Pirwitz, and Hashimoto all teach various frame supports for fixing devices including sideboards and stay members which are relevent to the claimed invention.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852